DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rulkens et al. (US 2010/0270577; hereafter Rulkens ‘577).  Gibon et al. (US 2012/0153233) and Rulkens et al. (US 2013/0150525; hereafter Rulkens ‘525) are cited as evidentiary references.  Rulkens ’577 and Rulkens ‘525 were cited in a prior Office action.
Regarding Claims 1, 2, 4, 5, and 7-10, Comparative Example CE-F illustrates formation of a polyamide including a dicarboxylic acid component (A) consisting of 100 mol% terephthalic acid, and a diamine component (B) consisting of a mixture of 55 mol% hexamethylene diamine and 45 mol% pentamethylene diamine (p. 8, [0100]).  
Rulkens ‘577 does not expressly teach the viscosity number (VN) of polyamide CE-F.  Nevertheless, this polyamide is formed from diamines and a dicarboxylic acid identical to those required by the claims, in amounts falling within the claimed ranges.  
In addition, polyamide CE-F was prepared by a process in which a mixture of pentamethylene diamine, hexamethylene diamine, and terephthalic acid were dissolved in water and reacted in the presence of a catalyst with heating and distillative removal of water to obtain an aqueous salt solution.  Polymerization was effected at 250°C, after which the product was dried and post-condensed in the solid phase in a metal tube reactor for several hours at 200°C, then at 230°C for two hours and at 260°C for 24 hours (p. 8, [0100], [0095]).  
Examples I-VI of Rulkens ‘525 demonstrate that a very similar process yields polyamides having a VN measured according to ISO 307 of 80-220 (p. 4, [0055]-[0056] and Table 1).  Gibon more generally teaches that polyamides prepared by reaction of starting monomers including dicarboxylic acids and diamines generally have a VN of 90-350 in accordance with ISO 307 (p. 2, [0035] - p. 3, [0036]).
Rulkens teaches polyamides compositionally identical to those of the claims.  Such polyamides are recognized in the art as having VN values within the claimed range and compositionally similar polyamides prepared through a substantially identical process exhibit VN values falling within the claimed range.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, polyamide CE-F of Rulkens ‘525 will inherently possess a VN falling within the claimed range.
Rulkens ‘577 does not teach polyamides obtained through direct solid-state polymerization (DSSP).  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  Rulkens ‘577 as applied above describes a product which is identical to the claimed composition despite being formed by a different process.  
Comparative polyamide CE-F was combined with 30 wt% of glass fiber reinforcing agent and 28 wt% of a combination of flame retardant, synergist, release agent, and stabilizer (p. 8, [0101] - p. 9, [0105]; p. 9, Table 1).  Thus, comparative example CE-F anticipates Claims 1, 2, 4, 5, and 7-10.
Regarding Claim 11, the composition of comparative example CE-F was injection molded into test bars (p. 9, [0108]). 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkens (US 2013/0150525; hereafter Rulkens ‘525).  Gibon is cited as an evidentiary reference.
Regarding Claims Claims 1, 2, and 4-8, Rulkens ‘525 teaches a semi-aromatic polyamide composition. The semi-aromatic polyamide includes the following:
(a) a diamine component comprising:
(i) 5-30 mol% of at least one C2-C5 diamine such as 1,4-butylene diamine (i.e. tetramethylene diamine) or 1,5-pentane diamine (i.e. pentamethylene diamine),
	(ii) 5-30 mol% of at least one C7+ diamine, and
(iii) 45-90 mol% of a C6 diamine, preferably 1,6-hexanediamine (i.e. hexamethylene diamine); and
(b) a dicarboxylic acid component comprising:
	(i) at least 50 mol% of terephthalic acid, and
	(ii) most preferably 25 mol% or less of an additional dicarboxylic acid 
(Abstract; p. 2, [0023] and [0025]-[0027]).  
The ranges cited above effectively define a diamine component consisting of 70-95 mol% of a mixture of hexamethylene diamine and either tetramethylene diamine or pentamethylene diamine, and 5-30 mol% of an additional diamine.  These ranges overlap the ranges recited in the claimed component (a).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The ranges cited above further effectively define a dicarboxylic acid component consisting of 75-100 mol% terephthalic acid and 0-25 mol% of an additional dicarboxylic acid such as isophthalic or adipic acid (i.e. an aromatic or aliphatic dicarboxylic acid).  These ranges overlap those of the claimed component (b). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The polyamide may further include 0-1 mol% of an additional unit derived from compounds such as triamines or trifunctional carboxylic acids (p. 2, [0029]).  Such trifunctional compounds are recognized in the art as contributing branching units.  This reads on the claimed component (c).
Rulkens ‘525 does not disclose a generally suitable range for viscosity number.  Nevertheless, Rulkens ‘525 teaches polyamides prepared by reaction of a dicarboxylic acid and diamines as described above.  Gibon generally teaches that polyamides prepared by reaction of starting monomers including dicarboxylic acids and diamines generally have a VN of 90-350 in accordance with ISO 307 (p. 2, [0035] - p. 3, [0036]).
In addition, embodiments of the polyamide described above falling within the scope of the claims are identical to the claimed component (A).  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, Rulkens ‘525 as applied above will intrinsically possess a VN falling within the claimed range.
In the alternative, the reference’s examples illustrate viscosity numbers before injection molding ranging from 80-200 ml/g (p. 4, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form polyamides as described above having a viscosity number within this range, as it is shown to be suitable in the reference’s exemplary embodiments.  The range of 80-200 ml/g overlaps the claimed range of at least 100 ml/g.  
Rulkens ‘525 does not teach polyamides obtained through direct solid-state polymerization (DSSP).  Product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113(I).  Rulkens ‘525 as applied above describes a product which is identical to the claimed composition despite being formed by a different process.  
Rulkens ‘525 as applied above reads on the claimed semi-aromatic copolyamides (A).  The composition may further comprise up to 70 wt% of reinforcing agents (p. 3, [0041]) such as glass fibers and carbon fibers (p. 3, [0038]).  Thus, Rulkens ‘525 reads on all elements of Claims 1, 2, 4-8, and 10.
Regarding Claim 3, as indicated above, Rulkens ‘525 teaches toward a diamine component comprising 5-30 mol% of a C2-C5 diamine such as tetramethylene diamine, and 45-90 mol% of a C6 diamine such as hexamethylenediamine.  This reads on a combination of tetramethylene diamine and hexamethylene diamine present in a ratio of approximately 5.3:94.7 to 40:60.  This overlaps the claimed range of 15:85 to 70:30.
Regarding Claim 9, the composition may include up to 50 wt% of other additives and/or other polymers (p. 3, [0042]).
Regarding Claim 11, Rulkens ‘525 teaches forming molded articles from the composition described above (p. 3, [0043]).
Regarding Claims 12 and 13, the polyamide composition is described as overcoming problems associated with prior art products used in the manufacture of electric or electronic parts as well as car engine parts (p. 1, [0008]; [0002]). 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkens ‘525 as applied to Claims 1-11 above, further in view of Rulkens ‘577.  
Regarding Claims 12-14 and 16, Rulkens ‘525 remains as applied to Claims 1-13 above.  The composition applied above is described as having high crystallinity, good high temperature properties and processability, and not having disadvantages associated with prior art polyamides (p. 1, [0007]).  Rulkens ‘525 recognizes a strong demand for polyamides having such characteristics for use in highly demanding applications like the manufacture of electric or electronic parts which require good melt flow and solder resistance, in particular concerning blister resistance during soldering, as well as car engine parts which require better heat resistance (p. 1, [0002]).  
Rulkens ‘525 does not teach an assembly of surface mounted electronic components as required by Claims 14 and 15 or the method required by Claim 16.
In the same field of endeavor, Rulkens ‘577 teaches a plastic component comprising a semiaromatic polyamide.  The polyamide includes a dicarboxylic acid component (A) which comprises terephthalic acid (Abstract).   The polyamide also includes a diamine component (B) comprising a short chain aliphatic diamine (B1) and a long chain aliphatic diamine (B2) (p. 2, [0015]; [0017]).  The short chain aliphatic diamine (B1) is preferably selected form the group consisting of 1,4-butanediamine (i.e. tetramethylene diamine) and 1,5-pentane diamine (i.e. pentamethylene diamine) (p. 2-3, [0023]).  The long chain aliphatic diamine (B2) is preferably 1,6-hexane diamine (i.e. hexamethylene diamine) (p. 3, [0024]).  
Rulkens ‘577 teaches that such polyamides are useful in plastic components for use in lighting systems (p. 6, [0067]).  Examples include LED components (p. 6, [0068]).  The lighting systems are useful in various electronic devices as well as in automotive side indicators, headlights, instrument panel, and lighting equipment (p. 7, [0088]).  
Such lighting systems are formed by a process comprising a reflow soldering step (p. 7, [0082]).  The process is preferably a surface mounting process comprising a reflow soldering step (p. 7, [0083]).  Rulkens ‘577 further recognizes a trend toward the use of lead-free solder in such applications (p. 1, [0009]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the composition of Rulkens ‘525 to form lighting systems by the method described in Rulkens ‘577 which involves a lead-free reflow soldering step.  Both references teach similar polyamide compositions; Rulkens ‘525 suggests forming electronic parts requiring good solder resistance; and Rulkens ‘577 provides a specific example of a process used to produce such parts which involves a soldering step.  Modification in this way will allow for broader commercial applicability of the compositions of Rulkens ‘525, and will contribute the improvements noted at page 1, [0008] to the resulting lighting system.
Modification of Rulkens ‘525 in view of Rulkens ‘577 as applied above results in an electronic device comprising an electrical assembly as required by Claim 12, a vehicle according to Claim 13, an assembly of surface mounted electronic components as required by Claim 14, and a process for making such an assembly as required by Claim 16.
Regarding Claim 15, the cited references do not teach a suitable thickness.  However, Rulkens ‘577 recognizes a trend toward components having smaller thickness (p. 1, [0004]).  Thin-walled components must nevertheless be able to retain stiffness and withstand higher temperature environments encountered during the soldering process (p. 10, [0121]-[0122]).  When considering Rulkens ‘577, one of ordinary skill in the art would consider wall thickness to be a result-effective variable affecting both marketability in view of increased demand for thin-walled, and structural integrity when subjected to higher-temperature environments during the soldering process.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the thickness of the plastic substrate formed from the composition of Rulkens ‘525 by routine experimentation in order to achieve a thickness corresponding to the claimed range, with a reasonable expectation of successfully obtaining the desired combination of marketability and structural integrity during soldering.  See MPEP 2144.05(II). 

Response to Arguments

Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive.
The Applicant argues that Rulkens ‘525 does not disclose a specific amount of 90-100 mol% terephthalic acid in combination with either 80-100 mol% of C4+C6 diamine, or 80-100 mol% of C5+C6 diamine.
Rulkens ‘525 discloses polyamides comprising a diamine component made up of 5-30 mol% of at least one C2-C5 diamine such as 1,4-butylene diamine (i.e. tetramethylene diamine) or 1,5-pentane diamine (i.e. pentamethylene diamine), 45-90 mol% of a C6 diamine, preferably 1,6-hexanediamine (i.e. hexamethylene diamine), and 5-30 mol% of at least one C7+ diamine; a dicarboxylic acid component comprising at least 50 mol% of terephthalic acid, and most preferably 25 mol% or less of an additional dicarboxylic acid.  This is indicative of a polyamide made up of a diamine component comprising 70-95 mol% of a mixture of C6 diamine and either C4 or C5 diamine, and a dicarboxylic acid component comprising 75-100 mol% terephthalic acid.  The ranges disclosed by Rulkens ‘525 overlap the claimed ranges as indicated in the rejection above.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
The Applicant argues that the examples of Rulkens ‘525 include amounts of terephthalic acid and C6+C4 diamine falling outside the claimed ranges.
The teachings in the broader disclosure of Rulkens ‘525 may be relied upon despite not appearing in the reference’s examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.
The Applicant argues that the polyamides of both Rulkens ‘525 and ‘577 are made by flash polymerization followed by polycondensation, whereas the claims require polyamides obtained by DSSP.  The Applicant asserts that a VN of at least 100 can be reached only by preparing the claimed polyamide by DSSP.
The examples of Rulkens ‘525 demonstrate that polyamides compositionally similar to those of the claims having VN values falling within the claimed range can be obtained by flash polymerization followed by polycondensation.  See, for instance, Examples I-III, V, and VI which exhibit VN values measured according to ISO 307 of 110-220 (p. 4, [0055]-[0056] and Table 1).  Gibon acknowledges that polyamides based on dicarboxylic acids and diamines generally have a VN of 90-350 in accordance with ISO 307 (p. 2-3, [0035]-[0036]).  The prior art of record confirms that the claimed VN range is not exclusive to polyamides obtained through DSSP, and that the claimed range falls within the range generally expected in the art.  
The Applicant argues that by applying a polycondensation process according to the examples of either Rulkens ‘525 or Rulkens ‘577, a VN of well below 100 is typically obtained.  The Applicant cites Marks (US 5,270,437) as identifying several factors which would lead to VN values falling below the claimed ranges.  The Applicant concludes that polyamides having a VN of at least 100 cannot be obtained and moreover are not inherently achieved.
The examples of Rulkens ‘525 demonstrate that, contrary to the Applicant’s argument, VN values of 80-220 are obtained through such polycondensation processes.  Gibon demonstrates that VN values of 90-350 are generally expected of polyamides obtained from polymerization of dicarboxylic acids and diamines.  
While the Applicant’s citation of Marks is noted, the reference deals with problems arising from cyclization of 2-methylpentamethylenediamine.  This monomer is not required by either Rulkens ‘525 nor Rulkens ‘577.  Rulkens ‘525 allows for this monomer in only limited amounts, preferably 0-5 mol% (p. 2, [0025]).  Rulkens ‘577 does not list this monomer among preferred long chain aliphatic diamines (p. 3, [0024]), and the monomer is not present in Comparative Example CE-F cited in the rejection above (p. 8, [0100]).  It is not clear that any problems associated with this monomer would be applicable to the cited prior art.  
The Applicant argues that an improved combination of mechanical properties relative to the comparative examples.
The specification includes two inventive examples, EX-I and EX-II.  These examples include two polyamides, PA-3 and PA-4, respsectively.  Both polyamides are based on a diamine consisting of 100 mol% of a mixture of tetramethylene diamine and hexamethylene diamine, and a dicarboxylic acid consisting of 100 mol% terephthalic acid.  Neither of the inventive examples include a mixture of pentamethylene diamine and hexamethylene diamine; one or more other diamine; one or more other aromatic dicarboxylic acid; an aliphatic dicarboxylic acid; and/or any other monomeric components including branching units.  
PA-3 and PA-4 are not reasonably commensurate in scope with the claimed component (A).  In addition, both EX-I and EX-II employ glass fiber as a reinforcing agent.  In contrast, the claims are open to virtually any reinforcing agent (B).  Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  EX-I and EX-II are not reasonably commensurate in scope with the claims and therefore cannot be relied upon to establish non-obviousness of the claimed invention.
The Applicant argues that neither Rulkens ‘525 nor Rulkens ‘577 specifically disclose a composition meeting all limitations of the claims, nor do the cited references teach improved combinations of mechanical properties. 
Both Rulkens ‘525 and Rulkens ‘577 read on all claim limitations for the reasons provided in the grounds of rejection above.  The claims do not require the combination of mechanical properties addressed in Applicant’s remarks.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that a person of ordinary skill in the art aiming to provide a reinforced thermoplastic composition and parts formed therefrom will not find a teaching toward the present invention and thus would not be able to arrive at the subject matter of Claim 1.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762